Citation Nr: 0428799	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-01 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to accrued benefits.

3.  Basic eligibility for Department of Veterans Affairs (VA) 
non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is claiming survivor's benefits as the widow of 
an individual who served in the United States Armed Forces in 
the Far East (USAFFE) during World War II.  In January 1979 
the Department of the Army certified that the decedent had 
beleaguered service in the USAFFE from January 1942 to May 
1942; was a prisoner of war from May 1942 to January 1943; 
was missing from November 1943 to March 1945; had recognized 
guerrilla service from March 1945 to May 1945; and had 
Regular Philippine Army service from May 1945 to June 1946.  
He died in March 1982.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

Based upon the type and dates of the service reported above, 
it appears that the decedent did not meet the requirements to 
qualify as a veteran under the laws and regulations governing 
VA benefits.  See 38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2004).  
Nevertheless, for the purpose of the present decision, we 
will address him as "the veteran."

The issue of eligibility for VA non-service-connected death 
pension benefits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates that he died 
in March 1982 of hypostatic pneumonia, due to cerebrovascular 
accident, due to diabetes mellitus.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  No complaints or diagnoses related to a respiratory 
disability, a heart disability, stroke, or diabetes mellitus 
were present during service or for many years thereafter, and 
there is no competent medical evidence linking any of the 
disabilities listed on the veteran's death certificate and 
the veteran's period of active service.

4.  Although a cerebrovascular accident was listed as a cause 
of death, and stroke is now listed as a presumptive chronic 
disorder for former POWs, the underlying cause of that 
condition was diabetes mellitus.  Thus, presumptive service 
connection for the stroke condition is rebutted.

5.  The appellant's claim for accrued benefits was received 
by the RO more than one year after the veteran's death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death, nor may 
incurrence in service be presumed for any disease which 
caused or contributed to cause death.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.312 (2004).

2.  The criteria for a claim for accrued benefits have not 
been met.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall notify and assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

In April 2001 and June 2002 the RO sent letters to the 
appellant explaining the VCAA and asking her to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the appellant what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help her obtain evidence 
such as medical records, but that the appellant was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's June 1946 service separation 
examination and private medical records.  The Board notes 
that there is no evidence that any of the disabilities listed 
on the veteran's death certificate was present during service 
or until decades thereafter.  There is also no medical 
evidence of record indicating that the veteran's cause of 
death was related to his military service.  Therefore, the 
Board finds that forwarding the claims file for review by a 
VA physician (for the purpose of obtaining an opinion 
concerning a possible relationship between the veteran's 
death and his military service) is not appropriate in this 
case.  38 C.F.R. § 3.159(c)(4).




The Board observes that the VCAA notice in this case was 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim on appeal.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board therefore finds 
that VA has done everything reasonably possible to assist the 
appellant.  In the circumstances of this case, additional 
efforts to assist her in accordance with the VCAA would serve 
no useful purpose.

I.  Service connection for cause of death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (b)(c).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will generally be presumed for certain 
chronic diseases, including cardiovascular disease, diabetes, 
and organic diseases of the organic system, if manifest to a 
compensable degree within one year after active service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such 
presumptions, however, are rebuttable where there is 
affirmative evidence to the contrary, or evidence to 
establish that an intercurrent injury or disease is the cause 
of the chronic disease claimed.  38 U.S.C.A. § 1113(a); 38 
C.F.R. § 3.307(d).

The Certificate of Death indicates that the veteran died in 
March 1982, with the disease or condition directly leading to 
death listed as hypostatic pneumonia.  The certifying 
physician made further entries, where the form requested 
information as to the antecedent causes of death, i.e., 
morbid conditions, if any, giving rise to the above cause, 
indicating that the principal cause of death listed above was 
due to cerebrovascular accident, which was due to an 
underlying cause, diabetes mellitus.  At the time of his 
death, service connection was not in effect for any 
disability.

The veteran's June 1946 service separation examination 
reflects that his lungs, heart, varicose system, 
neurological, and endocrine systems were all evaluated as 
normal.  Private medical records indicate that, many years 
later, the veteran "was a known" diabetic since 1969, 
hypertensive since 1974, suffered a stroke in 1978, and had a 
cerebrovascular accident in 1981.

The file contains no competent medical evidence of record 
supporting a causal connection between the veteran's cause of 
death and his military service.  While the Board acknowledges 
the appellant's sincere belief in a causal connection between 
the veteran's death and his military service, she is not 
professionally competent to offer an opinion regarding any 
medical causation leading to the veteran's death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's medical records reveal that he was not 
diagnosed with any of the disabilities listed on his death 
certificate until decades following service.  As a result, a 
claim of entitlement to service connection for the cause of 
the veteran's death under the general presumptive provisions 
(i.e., where a listed chronic disease is manifested within 
the first post-service year) is not for application in this 
case.  38 C.F.R. §§ 3.307, 3.309.


The Board notes that the veteran spent time as a prisoner of 
war of the Japanese military.  Under longstanding law, if a 
veteran is a former prisoner of war who was interned or 
detained for not less than 30 days, as in the present case, 
certain diseases would be service connected if manifest to a 
degree of 10 percent or more at any time after discharge from 
active military service, even though there is no record of 
such disease during service.  Those diseases are: 
avitaminosis; beriberi (including beriberi heart disease); 
chronic dysentery; helminthiasis; malnutrition (including 
optic atrophy associated with malnutrition); pellagra; any 
other nutritional deficiency; irritable bowel syndrome; and 
peptic ulcer disease.  38 U.S.C.A. §§ 1112(b) (West 2002); 38 
C.F.R. §§ 3.307(a)(5), 3.309(c) (2004).  The term "beriberi 
heart disease" includes ischemic heart disease in a former 
prisoner of war who experienced localized edema during 
captivity.  38 C.F.R. § 3.309(c) (Note). 

The Board notes that Public Law No. 108-183, § 201, enacted 
on December 16, 2003, amended 38 U.S.C.A. §§ 1112(b) to 
remove the 30-day POW requirement for certain disabilities, 
but that change has no impact upon the present case because 
the veteran was held as a POW for more than 30 days.  In 
addition, the Secretary of Veterans Affairs has recently 
issued an interim final rule amending 38 C.F.R. § 3.309(c) to 
add arteriosclerotic heart disease or hypertensive vascular 
disease and stroke to the presumptive disability list for 
former POWs.  See 69 Fed. Reg. 60,083-60,090 (Oct. 7, 2004).  
The amended regulation also eliminated the requirement that a 
POW must have experienced localized edema in captivity as a 
foundation for a claim for beriberi or ischemic heart 
disease.

In this case, the official death certificate clearly 
indicates that the veteran died of pneumonia, which was due 
to a cerebrovascular accident (stroke), which was in turn due 
to diabetes mellitus.  The Board notes that diabetes mellitus 
is not among the POW-specific diseases in 38 C.F.R. § 
3.309(c), either as previously listed or as recently amended, 
and that diabetes was not manifested until many years after 
the veteran left military service.  Under the provisions for 
rebutting presumptive service connection, where an 
intercurrent disease is the underlying cause of the condition 
which caused death, presumptive service connection is 
precluded.  Thus, there is no basis in law for presuming that 
the veteran died of a service-connected disability.  
38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).

In view of the foregoing, there is simply no medical evidence 
of record supporting a causal connection between the 
veteran's service and his death.  Therefore, service 
connection for the cause of the veteran's death is not 
warranted.  The Board is cognizant of the "benefit of the 
doubt" rule, but there is not such an approximate balance of 
the positive evidence and the negative evidence to otherwise 
permit a favorable determination.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Accrued benefits

Among the requirements for accrued benefits is that the claim 
for accrued benefits be filed within one year after the date 
of death of the individual with respect to whom such benefits 
are sought.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The appellant's husband died in March 1982.  The appellant 
did not file a claim for accrued benefits until November 
2000, well in excess of the one-year time requirement.  The 
appellant essentially argues that the legal requirements 
governing the time limit for filing of an application for 
accrued benefits should be waived in this case.

The pertinent facts in this case are not in dispute and the 
law is dispositive.  The Court of Appeals for Veterans Claims 
has held that when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
law is dispositive as to the claim for accued benefits, and 
it must be denied.

ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

The appeal for accrued benefits is denied.


REMAND

The Board notes that the February 2002 rating decision did 
not address the issue of basic eligibility for non-service-
connected death pension benefits; that issue was first 
addressed in the October 2002 statement of the case (SOC).  
Accordingly, the Board construes the January 2003 VA Form 9 
as a notice of disagreement (NOD) with regard to the issue of 
basic eligibility for non-service-connected death pension 
benefits first addressed by the RO in October 2002.  
Accordingly, the Board is required to remand this issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiates 
review by the Board of the RO's denial of the claim, and 
bestows jurisdiction on the Court, so the Board must remand 
such issue to the RO, for issuance of an SOC).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated from the 
October 2002 statement of the case which 
determined that the appellant is not 
eligible for non-service-connected death 
pension benefits.  The appellant and her 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if she wishes to complete an 
appeal on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



